Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
	Independent claim 1 is drawn to an organic light-emitting device comprising a first and a second electrode and an organic layer between said first and second electrodes, in which the organic layer comprises an emission layer and a triplet exciton quenching layer.  For purposes of examination, the scope of claim 1 will not be limited to embodiments in which there is a distinct and separate emission layer and a distinct and separate triplet exciton quenching layer.  Claim 1 allows for embodiments where the emission layer and the triplet exciton quenching layer can refer to the same layer.  Obviously, for embodiments such as claim 2, this claim interpretation cannot apply.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 12, 13, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (US 2012/0126208).
Claim 1: Kawamura et al. teaches organic electroluminescent devices comprising an anode, a cathode, an emission layer, and a blocking layer (abstract and figure 1).  The blocking layer of Kawamura et al. is described as being a layer functioning as a barrier against triplet energy (paragraphs 0060, 0064, and figure 3).  In this way, it can be said that the blocking layer serves to quench any triplet excitons; thus, the blocking layer taught by Kawamura et al. serves as a triplet exciton quenching layer as required by claim 1. 
Claim 2: The blocking (quenching) layer taught by Kawamura et al. is located between the emission layer and the electron transport region, thereby satisfying claim 2 (figure 3).

Claim 4: The emission layer taught by Kawamura et al. comprises a host material and a fluorescent dopant material as taught in the examples, thereby satisfying claim 4.
Claim 6: Kawamura et al. teaches that the electron affinities of the host and dopant can satisfy one of three cases (paragraphs 0134-0137).  In case 1, when the electron affinity of the host material (which correlates with the LUMO energy) is greater than the electron affinity of the dopant material.  In such a scenario, the dopant material functions as a hole trap (paragraph 0139).  As such, the embodiment taught in paragraph 0139 satisfies condition (i) of claim 6.
Claim 12: The exemplified blue dopant material BD2 employed by Kawamura et al. has a maximum emission wavelength of 444 nm, which is “about 450 nm” as required by claim 12.1
Claim 13: The amount of blue dopant exemplified by Kawamura et al. is 20:1 in example 1, which satisfies the limitations of claim 13.
Claim 16: The exemplified blue dopant BD-1 of Kawamura et al. anticipates the limitations of formula 501 of claim 16.
Claim 19: The exemplified light-emitting devices taught by Kawamura et al. includes LiF as a hole blocking (electron injection) layer, thereby satisfying claim 19.

Claims 1, 7-9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al. (WO 2017/101675).  The English language equivalent US 2019/0074447 will be relied upon for citation purposes.
Claim 1: The claim interpretation above is relied upon to reject claim 1.  Duan et al. teaches TADF materials and devices comprising the same.  The inventive concept of Duan et al. is to prepare TADF emitter molecules which have at least one heavy atom, such as bromine or iodine attached thereto so as to suppress the lifetime of triplet states.  Triplet states are much longer lived than corresponding singlet states (microseconds or more compared to nanoseconds) and as such, have greater opportunity to be involved in non-radiative quenching reactions such as exciton quenching.  By including heavy atoms on the TADF molecules, the lifetime of the of a 
Claims 7-9: The brominated and iodinated TADF emitter molecules taught by Duan et al. serve as triplet exciton quenching compounds/additives, which anticipate the limitations of claims 7-9.
Claim 12: The TADF emitters taught by Duan et al. include those which emit blue light, such as compound 1-1.  
Claim 13: The dopants employed by Duan et al. are exemplified to be employed at 5 wt% in a mCP host material, thereby anticipating the limitations of claim 13.

Claims 1, 7-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yersin (US 2013/0264518).
Yersin teaches singlet organic electroluminescent devices which are comprised of an emission layer comprising an organic emitter molecule having a low singlet-triplet gap (2,500 cm-1, or about 0.3 eV) and a heavy-atom dopant which lowers the intersystem crossing (ISC) time by orders of magnitude (paragraphs 0024-0025).  By lowering the intersystem crossing time, the degree at which triplet states react unfavorably so as to lower the light emission quantum yield is dramatically reduced.  So while Yersin does not explicitly employ the term “triplet exciton quenching layer”, the presence of the heavy-atom additive in the emission layer serves to reduce the lifetime of triplet states; in this way, the doped emission layers achieve the same objective as Applicants in that the triplet excitons are quenched (the concentration of triplet states is dramatically reduced owing to the enhanced singlet triplet intersystem crossing time).  In the manner shown in paragraphs 0076-0081 of Yersin, a light emitting device is prepared in which an emitter molecule (one of those shown in figure 3) in a PMMA matrix is applied onto a substrate in pure form or with an inert additive [gadolinium(III) acetate or naphthyl iodide].  The devices comprising the inert additive increased the ISC rates by a factor of 100 or 1,000.  As stated above, this strategy serves the same purpose as Applicants invention; namely, the addition 2

Claims 1, 2, 4-7, 12, 13, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volz et al. (US Pat. 9,917,270).
Claim 1: Volz et al. teaches organic electroluminescent devices which have an exciton quenching layer.  The exciton quenching layer is located between a light-emitting layer and an electron transport layer (abstract).  The light-emitting layer comprises a host material and a thermally activated delayed fluorescent (TADF) dopant.  It is understood that the exciton quenching layer serves to quench the much longer lived phosphorescent excitons which by having increased lifetimes can react with another triplet exciton which lowers the overall fluorescence quantum yield.  As such, the devices taught by Volz et al. are organic light-emitting devices comprising an anode, a cathode, a light-emitting layer, and a triplet exciton quenching layer as required by claim 1.
Claim 2: The electroluminescent devices taught by Volz et al. include an anode, a hole transport region, an emissive layer, a triplet exciton quenching layer, an electron transport region, and a cathode, in this order, which anticipates claim 2.
Claim 4: The light-emitting layer taught by Volz et al. includes a host material and a TADF dopant material, thereby anticipating claim 4.
Claim 5: Volz et al. exemplifies a light emitting device in which the light-emitting layer includes mCP as a host material and TADF1 as a dopant.  The HOMO and LUMO energy levels of mCP and TADF1 are such that they satisfy the relationship ǀEDHǀ > ǀEHHǀ and ǀEDLǀ > ǀEHLǀ [6.07 > 6.02 and 3.16 > 2.34] of claim 5 and the triplet exciton quenching layer is located between the emission layer and the electron transport region.  

Claim 7: The exciton quenching layer exemplified by Volz et al. includes a triplet exciton quenching additive (TPBe or PCAN), thereby anticipating claim 7.
Claims 12 and 17: For claims 12, 16, and 17, the following interpretation will be relied upon.  The working examples D1 and D2 of Volz et al. include a light emitting layer (mCP:TADF1, 80:20, 30 nm), and an exciton quenching layer (NBPhen:TBPe, 97:3, 10 nm), and an electron transport layer (NBPhen, 30 nm).  The exciton quenching layer taught by Volz et al. is comprised of a blue emitter (TBPe or PCAN). TBPe is a known blue fluorescent emitter having an emission maximum of 459 nm, which falls within the range of claim 12.  Additionally, TBPe is a fluorescent dopant taught in claim 17.
Claim 13: The amount of TADF dopant in the emission layer is 20 wt% which falls within the “about 20 wt% range or less” required by claim 13.
Claim 15: The exemplified host material is mCP, which anticipates claim 15.
Claim 19: The exemplified devices taught by Volz et al. include Liq which is present in the electron transport region and is an alkali metal compound satisfying claim 19.

Claims 1, 2, 4, 6, 7, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuma et al. (US 2010/0301318)
Claim 1: Kuma et al. teaches organic electroluminescent devices.  The devices include an anode, a hole-transporting region, an emitting layer comprising a host and a fluorescent dopant having emission whose peak wavelength is less than 550 nm, a blocking layer, an electron-transporting region, and a cathode.  In one example (example 7) the organic light-emitting device is comprised of an ITO anode (130 nm), a hole injection layer (HI2, 50 nm), a hole transport layer (HT3, 45 nm), an emission layer comprising a blue host and a blue dopant (BH2:BD3, 25,5%), a triplet blocking layer (TB1, 5 nm), and electron transport layer (ET1, 20 nm), an electron injection layer (LiF, 1 nm), and an aluminum cathode (Al, 80 nm).  The triplet blocking layer comprises a material which has a triplet energy level which is larger than the triplet energy level of the host material in the emission layer (2.27 eV vs 1.83 eV).  Kuma et al. explicitly 
Claim 2: The devices exemplified by Kawamura et al. include a hole transport region located between the anode and the emission region, and an electron transport region located between the emission layer and the cathode, the triplet exciton barrier layer is taught to be located between the emission layer and the electron transporting region, thereby anticipating claim 2.
Claim 4: The exemplified emission layer in example 11 of Kuma et al. comprises a host material and a fluorescent dopant material, thereby anticipating claim 4.
Claim 6: Because the HOMO and LUMO energies of mCP and TADF1 are such that the TADF1 has a HOMO energy level and a LUMO energy level higher than the mCP host material, the TADF1 fluorescent dopant employed by Kawamura et al. is a hole trapping emitter, thereby anticipating claim 6. 
Claim 7: The triplet exciton blocking layer (triplet exciton quenching layer) includes the additives ETB1 through ETB14, thereby anticipating claim 7.
Claim 12: BD2 is taught by Kawamura et al. as having a main peak emission wavelength of about 457 nm, thereby anticipating claim 12.
Claim 16: Exemplified BD2 anticipates formula 501 of claim 16.
Claim 19: Example 29 is drawn to a stacked electroluminescent device including a charge generation layer between a red-green emitting layer and a blue emitting layer and includes a p-dopant (HAT, 20 nm) serving as an electron blocking layer, thereby satisfying claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2012/0126208).
The fourth embodiment of Kawamura et al. is directed to preparing a pixel array (paragraph 0251).  It is understood by one having ordinary skill in the art that a pixel arrays may be driven by a thin film transistor substrate, which includes a source and a drain electrode coupled to the thin film transistor.  Such TFT-driven pixel arrays are well-known in the art.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (WO 2017/101675), as applied to claims 1 and 7.
Claim 10: Duan et al. teaches that the amount of TADF compound in the emission layer ranges from 0.5-10 wt% (paragraph 0012 of the English language equivalent US 2019/0074447).  This range has sufficient overlap with the 0.1-2.0 wt% range of claim 10 so as to warrant a prima facie case of obviousness. 
Claim 20: While not explicitly taught by Duan et al., preparing a display apparatus including a thin film transistor and the device taught by Duan et al. would have been obvious to one having ordinary skill in the art as the TFT device is what is employed when preparing a multi pixel display device, which is an obvious extension of the teachings of Duan et al.  

s 11, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Volz et al. (US Pat. 9,917,270) as applied to claim 1 or claim 2, respectively. 
Claim 11: While Volz et al. does not exemplify a thickness of the exciton quenching layer to fall within the 0.01 to 2 nm range as required by claim 11, Volz et al. does teach that in one embodiment, the thickness of the exciton quenching layer is between 0.5-4 nm (7:10-17).  This range has sufficient overlap with the range of claim 11 so as to warrant a prima facie case of obviousness.
Claim 16: While Volz et al. does not exemplify a fluorescent emitter which satisfies formula 501 of claim 16, such compounds are explicitly taught in columns 26-28 and include some of the same compounds taught in Applicants specification.  Any one of the explicitly taught fluorescent dopants EC in the light-emitting devices would have therefore been obvious to one having ordinary skill in the art.
Claim 18: Volz et al. teaches that the hole transport region may comprise a p-doped layer, which includes the low lying LUMO energy levels below -3.5 eV such as molybdenum or tungsten oxide and F4-TCNQ (93:23-31).  By this explicit teaching, it would have been obvious to one having ordinary skill in the art to have included such a layer in the hole transport region, thereby satisfying the limitations of claim 18.
Claim 20: The devices taught by Volz et al. include light-emitting transistors (3:63-67).  One having ordinary skill in the art would understand that for such devices, the limitations of claim 20 would need to be satisfied.  
Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/
Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidenced by Synthesis Example 23 of Takashima et al. (US 2009/0015144, compound 5-12).
        2 Sigma-Aldrich description for Coumarin 466, a copy of this evidentiary reference is included with this Office action.